*280ORDER
Review of Issue No. 2 was granted on June 15, 1993, and the case was argued to the Court on January 13, 1994.
Having heard argument, and reviewed the record, briefs, and memoranda, the Court notes that, at oral argument, Plaintiffs concede that on remand Defendant is entitled to a hearing on the issues described in United Services Automobile Association v. Morris, 154 Ariz. 113, 741 P.2d 246 (1987), notwithstanding language to the contrary in the Court of Appeals’ opinion. The Court notes further that the statute, A.R.S. § 12-821, has been repealed effective July 17, 1993. Thus, the Court concludes that review would now be improvident. Therefore,
IT IS ORDERED that the order granting review is vacated.
IT IS FURTHER ORDERED that the petition for review is denied.
MOELLER, V.C.J., and ZLAKET, J., dissent from this order.